FILED
                             NOT FOR PUBLICATION                            MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 08-50418

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00622-PSG

   v.
                                                  MEMORANDUM *
 ROSENDO MORA RAMIREZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Philip S. Gutierrez, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Rosendo Mora Ramirez appeals from his guilty-plea conviction and 46-

month sentence for illegal reenty, in violation of 8 U.S.C. § 1326.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

sko/Research
        Pursuant to Anders v. California, 386 U.S. 738 (1967), Mora Ramirez’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

        Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

        In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).

        Accordingly, counsel’s motion to withdraw is GRANTED, the district

court’s judgment is AFFIRMED, and the case is REMANDED.




sko/Research                               2                                     08-50418